Harwell, J.
Watts filed a motion to set aside a judgment rendered against him in the municipal court of Atlanta at the term preceding that at which his motion was filed, upon the grounds, that the case against him had been incorrectly stated in the calendar published in,the Fulton County.Daily Deport newspaper, and for that reason his counsel was not present when the judgment wus rendered against him; that he had a meritorious defense, etc. It was agreed that the case was published in the newspaper as P. P. Jackson vs. C. R. White. The petition for certiorari further states that it was agreed that Frank Neufville, one of the attorneys for Watts, was present when the case was called and heard his name called as counsel for the defense, and heard the statement of the chief judge of thé municipal court that the said case went down for trial on the date on which the judgment was rendered. The answer of the judge of the municipal court to the petition for certiorari, says: “The allegations as to the evidence'set forth in said petition are true and correct, with the exceptions as to the agreement of counsel, which is true with the exception that Mr. Frank Neufville was in court and heard-the case sounded and his name called for the defendant in the case.” The trial judge overruled the demurrer filed by Jackson, sustained the motion,- and set aside the judgment. The case was carried by Jaekson to the superior court by certiorari; the superior-court judge sustained the certiorari and rendered final- judgment for Jaekson, the plaintiff in the original suit, and Watts excepted.
Under the facts thus appearing, the judge of the superior court did not err in sustaining the certiorari and in rendering final judg*32ment in favor of Jackson. Kellam v. Todd, 114 Ga. 981-83 (41 S. E. 39); Gillespie v. Farkas, 19 Ga. App. 158 (91 S. E. 244).

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.